Title: To James Madison from John Wayles Eppes, [31 January] 1811
From: Eppes, John Wayles
To: Madison, James


Thursday. [31 January 1811]
Jno W Eppes presents his respects to the President. He considers the subject on which he conversed with him today as of so much importance as to merit a deliberate decision of the question whether it is better for the public interest that the non importation law should be at present pushed in the House of Representatives or whether it should be suffered to lie until we asscertain with more certainty the actual situation of our relations with France. A discussion of the Bill at the present time “clogged with the official communication of General Turreau that Tobo. and cotton are excluded[”] “with the official opinion of the Secretary of State that France has not executed with good faith her agreement”—“with information from private sources that American vessels have been seized and condemned under the Berlin and Milan decrees since the first of November”—will afford to our adversaries powerful weapons. Under such circumstances the Bill like the Sloath will drag through the house with groans at every step & be opposed by many of our own friends. If passed at all it will be with a feeble majority & connected with a discussion calculated to give to France a very erroneous view of the standing of our Government.
If any provisions for the relief of our own citizens shall be considered necessary—Que—if it would not be better to continue for the present our legal provisions to that object & leave the provisions necessary for the Execution of the Measure until it shall be asscertained, whether such provisions are absolutely necessary.
